Exhibit 10.1

EXECUTION VERSION

Mobile Mini, Inc.

$250,000,000

5.875% Senior Notes due 2024

PURCHASE AGREEMENT

May 4, 2016

DEUTSCHE BANK SECURITIES INC.

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Each of Mobile Mini, Inc., a Delaware corporation (the “Company”), and the
Company’s subsidiaries listed on the signature pages hereof (collectively, the
“Subsidiary Guarantors”) hereby confirms its agreement with you in your capacity
as the representative (the “Representative”) of the several parties listed on
Schedule II hereto (the “Initial Purchasers”), as set forth below.

Section 1. The Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the Initial Purchasers $250,000,000
aggregate principal amount of its 5.875% Senior Notes due 2024 (the “Notes”).
The Notes are to be issued under an indenture (the “Indenture”) to be dated as
of May 9, 2016 by and among the Company, the Subsidiary Guarantors and Deutsche
Bank Trust Company Americas, as Trustee (the “Trustee”). The Notes will be
unconditionally guaranteed (the “Guarantees”) on a senior basis by each of the
Subsidiary Guarantors and, unless the context otherwise requires, any reference
to the “Notes” shall include a reference to the related Guarantees.

The Notes will be offered and sold to the Initial Purchasers without being
registered under the Securities Act of 1933, as amended (the “Act”), in reliance
on exemptions therefrom.

In connection with the sale of the Notes, the Company has prepared a preliminary
offering memorandum dated May 4, 2016 (the “Preliminary Memorandum”) setting
forth or including a description of the terms of the Notes, the terms of the
offering of the Notes, a description of the Company and any material
developments relating to the Company occurring after the date of the most recent
historical financial statements included or incorporated by reference therein.
As used herein, “Pricing Disclosure Package” shall mean the Preliminary
Memorandum, as supplemented or amended by the written communications listed on
Annex A hereto in the most recent form that has been prepared and delivered by
the Company to the Initial Purchasers in connection with their solicitation of
offers to purchase Notes prior to 5:00 p.m. Eastern time, on May 4, 2016 (the
“Time of Execution”). Promptly after the Time of Execution and in any event no
later than the second Business Day following the Time of Execution, the Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
(the “Final Memorandum”), which will consist of the Preliminary Memorandum with
such changes therein as are required to reflect the information contained in the
amendments or



--------------------------------------------------------------------------------

supplements listed on Annex A hereto. The Company hereby confirms that it has
authorized the use of the Pricing Disclosure Package, the Final Memorandum and
the Recorded Road Show (defined below) in connection with the offer and sale of
the Notes by the Initial Purchasers.

The Initial Purchasers and their direct and indirect transferees of the Notes
will be entitled to the benefits of the Registration Rights Agreement to be
dated as of the Closing Date (as defined in Section 3 below) (the “Registration
Rights Agreement”), pursuant to which the Company and the Subsidiary Guarantors
will agree, among other things, to file with the Securities and Exchange
Commission (the “Commission”) under the circumstances set forth therein, (i) a
registration statement under the Act (the “Exchange Offer Registration
Statement”) relating to the 5.875% Senior Notes due 2024 of the Company (the
“Exchange Notes”) to be offered in exchange (the “Exchange Offer”) for the
Notes, and (ii) as and to the extent required by the Registration Rights
Agreement, a shelf registration statement pursuant to Rule 415 under the Act
(the “Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, the “Registration Statements”) relating to the resale by
certain holders of the Notes, and to cause such Registration Statements to be
declared effective in accordance with the provisions of the Registration Rights
Agreement. The Exchange Notes and Guarantees attached thereto are herein
collectively referred to as the “Exchange Securities.”

Section 2. Representations and Warranties. As of the Time of Execution and at
the Closing Date, the Company and the Subsidiary Guarantors, jointly and
severally, represent and warrant to and agree with each of the Initial
Purchasers as follows (references in this Section 2 to the “Offering Memorandum”
are to (i) the Pricing Disclosure Package in the case of representations and
warranties made as of the Time of Execution and (ii) both the Pricing Disclosure
Package and the Final Memorandum in the case of representations and warranties
made at the Closing Date (as defined in Section 3 below) and, in each case,
include any documents incorporated by reference therein):

(a) The Preliminary Memorandum, on the date thereof, did not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. At the Time of Execution, the Pricing Disclosure
Package does not, and on the Closing Date, will not, and the Final Memorandum as
of its date and on the Closing Date will not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representation or warranty as to the information contained in or omitted from
the Pricing Disclosure Package and Final Memorandum made in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Initial Purchasers through Deutsche Bank Securities Inc. specifically for
inclusion therein. The Company has not distributed or referred to and will not
distribute or refer to any written communications (as defined in Rule 405 of the
Act) that constitutes an offer to sell or solicitation of an offer to buy the
Notes (each such communication by the Company or its agents and representatives
(other than the Pricing Disclosure Package and Final Memorandum) an “Issuer
Written Communication”) other than the Pricing Disclosure Package, the Final
Memorandum and the recorded electronic road show made available to investors
(the “Recorded Road Show”). Any information in an Issuer Written Communication
that is not otherwise included in the Pricing Disclosure Package and the Final
Memorandum does not conflict with the Pricing Disclosure Package or the Final
Memorandum, and each Issuer Written Communication, when taken together with the
Pricing Disclosure Package does not at

 

-2-



--------------------------------------------------------------------------------

the Time of Execution and when taken together with the Final Memorandum at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

(b) As of the Closing Date, the Company will have the authorized, issued and
outstanding capitalization set forth in the Offering Memorandum under the
heading “Capitalization”; all of the outstanding shares of capital stock or
membership interests in the Company and the subsidiaries of the Company listed
in Schedule I attached hereto (each, a “Subsidiary” and collectively, the
“Subsidiaries”); have been, and as of the Closing Date will be, duly authorized
and validly issued, are fully paid and nonassessable and were not issued in
violation of any preemptive or similar rights; except as set forth in the
Offering Memorandum or in any filing by the Company with the Commission all of
the outstanding shares of capital stock and other ownership interests of the
Company and of each of the Subsidiaries will be free and clear of all liens,
encumbrances, equities and claims or restrictions on transferability (other than
those imposed by the Act and the securities or “Blue Sky” laws of certain
jurisdictions) or voting; except as set forth in the Offering Memorandum or in
any filings by the Company with the Commission, there are no (i) options,
warrants or other rights to purchase, (ii) agreements or other obligations of
the Subsidiaries to issue or (iii) other rights to convert any obligation into,
or exchange any securities for, shares of capital stock of or ownership
interests in the Company or any of the Subsidiaries outstanding. Except for the
Subsidiaries or as disclosed in the Offering Memorandum, the Company does not
own, directly or indirectly, any shares of capital stock or any other equity or
long-term debt securities or have any equity interest in any firm, partnership,
joint venture or other entity.

(c) Each of the Company and the Subsidiaries is duly incorporated or formed,
validly existing and in good standing as a corporation, limited liability
company or limited partnership under the laws of its respective jurisdiction of
organization and has all requisite corporate power and authority to own or lease
its properties and conduct its business as now conducted and as described in the
Offering Memorandum; each of the Company and the Subsidiaries is duly qualified
to do business as a foreign corporation in good standing in all other
jurisdictions where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified would not, individually or in the aggregate, have a material adverse
effect on the business, condition (financial or otherwise), prospects or results
of operations of the Company and the Subsidiaries, taken as a whole (any such
event, a “Material Adverse Effect”).

(d) The Company has all requisite corporate power and authority to execute,
deliver and perform each of its obligations under the Notes, the Exchange Notes
and the Private Exchange Notes (as defined in the Registration Rights
Agreement). The Notes, when issued, will be in the form contemplated by the
Indenture. The Notes, the Exchange Notes and the Private Exchange Notes have
each been duly and validly authorized by the Company and, when executed by the
Company and authenticated by the Trustee in accordance with the provisions of
the Indenture and, in the case of the Notes, when delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement (or issued
by the Company in accordance with the Registration Rights Agreement and the
Indenture, in the case of the Exchange Notes and the Private Exchange Notes),
will constitute valid and legally binding

 

-3-



--------------------------------------------------------------------------------

obligations of the Company, entitled to the benefits of the Indenture, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights generally, and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought (collectively, the “Enforceability Exceptions”).

(e) Each of the Subsidiary Guarantors has all requisite corporate, partnership,
limited liability company or other organizational power and authority to
execute, deliver and perform each of its obligations under the Guarantees and
the guarantees of the Exchange Notes and the Private Exchange Notes. The
Guarantees, and the guarantees of the Exchange Notes, when issued, will be in
the form contemplated by the Indenture. The Guarantees and the guarantees of the
Exchange Notes and the Private Exchange Notes have each been duly and validly
authorized by each of the Subsidiary Guarantors and, when the Guarantees and the
guarantees of the Exchange Notes are executed by each of the Subsidiary
Guarantors and when the Notes are duly executed and delivered against payment
therefor and are authenticated by the Trustee in accordance with the provisions
of the Indenture and the Exchange Notes are issued, such Guarantees and
guarantees of the Exchange Notes will have been duly executed, issued and
delivered and will constitute valid and legally binding obligations of the
Subsidiary Guarantors, entitled to the benefits of the Indenture and enforceable
against the Subsidiary Guarantors in accordance with their terms, except that
the enforcement thereof may be subject to the Enforceability Exceptions.

(f) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform its obligations under the
Indenture. The Indenture meets the requirements for qualification under the
Trust Indenture Act of 1939, as amended (the “TIA”). The Indenture has been duly
and validly authorized by each of the Company and the Subsidiary Guarantors and,
when executed and delivered by each of the Company and the Subsidiary Guarantors
(assuming the due authorization, execution and delivery thereof by the Trustee),
will constitute a valid and legally binding agreement of each of the Company and
the Subsidiary Guarantors, enforceable against each of the Company and the
Subsidiary Guarantors in accordance with its terms, except that the enforcement
thereof may be subject to the Enforceability Exceptions.

(g) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform its obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
and validly authorized by each of the Company and the Subsidiary Guarantors and,
when executed and delivered by each of the Company and the Subsidiary Guarantors
(assuming the due authorization, execution and delivery by the Initial
Purchasers), will constitute a valid and legally binding agreement of each of
the Company and the Subsidiary Guarantors enforceable against each of the
Company and the Subsidiary Guarantors in accordance with its terms, except that
(A) the enforcement thereof may be subject to the Enforceability Exceptions and
(B) any rights to indemnity or contribution thereunder may be limited by federal
and state securities laws and public policy considerations.

 

-4-



--------------------------------------------------------------------------------

(h) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. This Agreement
and the consummation by the Company and the Subsidiary Guarantors of the
transactions contemplated hereby have been duly and validly authorized by each
of the Company and the Subsidiary Guarantors. This Agreement has been duly
executed and delivered by each of the Company and the Subsidiary Guarantors.

(i) Assuming (a) the accuracy of the representations and warranties of the
Initial Purchasers contained in Section 8 hereof and (b) the Initial Purchasers’
compliance with the agreements set forth in Section 8 and the offering and
transfer procedures and restrictions described in the Offering Memorandum, no
consent, approval, authorization or order of or registration, qualification,
license or permit of or with any court or governmental agency or body, or third
party is required for the issuance and sale by the Company of the Notes to the
Initial Purchasers or the consummation by the Company and the Subsidiary
Guarantors of the other transactions contemplated hereby, except (i) such as
have been obtained and (ii) such as may be required under state securities or
“Blue Sky” laws in connection with the purchase and resale of the Notes by the
Initial Purchasers.

(j) None of the Company or the Subsidiaries is (i) in violation of its
certificate of incorporation or bylaws (or similar organizational document),
(ii) in breach or violation of any statute, judgment, decree, order, rule or
regulation applicable to any of them or any of their respective properties or
assets, except for any such breach or violation that would not, individually or
in the aggregate, have a Material Adverse Effect, or (iii) in breach of or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which any of them is a party or to which any of them
or their respective properties or assets is subject (collectively, “Contracts”),
except for any such breach, default, violation or event that would not,
individually or in the aggregate, have a Material Adverse Effect.

(k) The execution, delivery and performance by the Company of this Agreement,
the Indenture and the Registration Rights Agreement, the execution, delivery and
performance by the Subsidiary Guarantors of this Agreement, the Indenture and
the Registration Rights Agreement and the consummation by the Company and the
Subsidiary Guarantors of the transactions contemplated hereby and thereby
(including, without limitation, the issuance and sale of the Notes to the
Initial Purchasers and the issuance of the Exchange Securities in the Exchange
Offer) will not conflict with or constitute or result in a breach of or a
default under (or an event that with notice or passage of time or both would
constitute a default under) or violation of any of (i) the terms or provisions
of any Contract, except for any such conflict, breach, violation, default or
event that would not, individually or in the aggregate, have a Material Adverse
Effect, (ii) the certificate of incorporation or bylaws (or similar
organizational document) of the Company or any of the Subsidiaries or
(iii) (assuming compliance with all applicable state securities or “Blue Sky”
laws and assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 8 hereof) any statute, judgment, decree, order,
rule or regulation applicable to the Company or any of the Subsidiaries or any
of

 

-5-



--------------------------------------------------------------------------------

their respective properties or assets, except for any such conflict, breach or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.

(l) KPMG LLP (“KPMG”), who are reporting on the audited financial statements,
for the fiscal years ended December 31, 2015, 2014 and 2013, of the Company and
the Subsidiary Guarantors incorporated by reference in the Offering Memorandum,
are independent public accountants within the meaning of the Act and the rules
and regulations promulgated thereunder. The audited consolidated financial
statements of the Company and the Subsidiaries and the related notes thereto
included in the Offering Memorandum present fairly in all material respects the
financial position, results of operations and cash flows of the Company and the
Subsidiaries at the dates and for the periods to which they relate and have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout such periods, except as otherwise stated
therein. The summary and selected financial and statistical data regarding the
Company’s financial information in the Offering Memorandum present fairly in all
material respects the information shown therein and have been prepared and
compiled on a basis consistent with the audited financial statements included or
incorporated by reference therein. The interactive data in eXtensible Business
Reporting Language included in the Offering Memorandum fairly represent the
information called for in all materials respects and have been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(m) There is not pending or, to the knowledge of the Company or any of the
Subsidiaries, threatened any action, suit, proceeding, inquiry or investigation
to which the Company or any of the Subsidiaries is a party, or to which the
property or assets of the Company or any of the Subsidiaries are subject, before
or brought by any court, arbitrator or governmental agency or body that would,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect or that seeks to restrain, enjoin, prevent the consummation of or
otherwise challenge the issuance or sale of the Notes to be sold hereunder or
the consummation of the other transactions described in the Offering Memorandum.

(n) Each of the Company and the Subsidiaries possesses all licenses, permits,
certificates, consents, orders, approvals and other authorizations from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, presently required or necessary to own or lease, as the case
may be, and to operate its respective properties and to carry on its respective
businesses as now or proposed to be conducted as set forth in the Offering
Memorandum (“Permits”), except where the failure to obtain such Permits would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect; each of the Company and the Subsidiaries has fulfilled and
performed all of its obligations with respect to such Permits and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of the holder of any such Permit except where such revocation, termination or
impairment would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect; and none of the Company or the Subsidiaries
has received any written notice of any proceeding relating to the revocation or
modification of any such Permit, except as described in the Offering Memorandum
and except where such revocation or modification would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

 

-6-



--------------------------------------------------------------------------------

(o) Since the date of the most recent financial statements appearing in the
Offering Memorandum, and except as otherwise described in the Offering
Memorandum, (i) none of the Company or the Subsidiaries has incurred any
liabilities or obligations, direct or contingent, or entered into or agreed to
enter into any transactions or contracts (written or oral) not in the ordinary
course of business, which liabilities, obligations, transactions or contracts
would, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect, (ii) none of the Company or the Subsidiaries has
purchased any of its outstanding capital stock, nor declared, paid or otherwise
made any dividend or distribution of any kind on its capital stock (other than
with respect to any of such Subsidiaries, the purchase of, or dividend or
distribution on, capital stock owned by the Company) and (iii) there has not
been any material change in the capital stock or any change in the long-term
indebtedness of the Company or the Subsidiaries.

(p) Each of the Company and the Subsidiaries has filed all necessary federal,
state and foreign income and franchise tax returns, except where the failure to
so file such returns would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect, and has paid all taxes shown as due
thereon other than amounts being contested in good faith; and other than tax
deficiencies that the Company or any Subsidiary is contesting in good faith and
for which the Company or such Subsidiary has provided adequate reserves, there
is no tax deficiency that has been asserted against the Company or any of the
Subsidiaries that would be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

(q) The statistical and market-related data included in the Offering Memorandum
are based on or derived from sources that the Company and the Subsidiaries
believe to be reliable and accurate.

(r) None of the Company, the Subsidiaries or any agent acting on their behalf
has taken or will take any action that might cause this Agreement or the sale of
the Notes to violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System, in each case as in effect, or as the same may hereafter
be in effect, on the Closing Date.

(s) Each of the Company and the Subsidiaries has good and marketable title to
all real property and good title to all material personal property described in
the Offering Memorandum as being owned by it and valid title to a leasehold
estate in the real and personal property described in the Offering Memorandum as
being leased by it free and clear of all liens, charges, encumbrances or
restrictions, except as described in the Offering Memorandum (including those
liens permitted by the terms of the Indenture) or to the extent the failure to
have such title or the existence of such liens, charges, encumbrances or
restrictions would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect. All leases, contracts and agreements to which
the Company or any of the Subsidiaries is a party or by which any of them is
bound are valid and enforceable against the Company or such Subsidiary, and with
only such exceptions as would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect.

(t) The Company and the Subsidiaries own or possess adequate licenses or other
rights to use all patents, trademarks, service marks, trade names, copyrights
and know-how necessary to conduct the businesses now operated by them as
described in the Offering

 

-7-



--------------------------------------------------------------------------------

Memorandum, and none of the Company or the Subsidiaries has received any notice
of infringement of or conflict with (or knows of any such infringement of or
conflict with) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how that, if such
assertion of infringement or conflict were sustained, would have a Material
Adverse Effect.

(u) There are no legal or governmental proceedings now pending or known by any
executive officer of the Company to be threatened against or involving or
affecting the Company or any Subsidiary or any of their respective properties or
assets that would be required to be described in a prospectus delivered pursuant
to the Act that are not described in the Offering Memorandum, nor are there any
material contracts or other documents that would be required to be described in
a prospectus delivered pursuant to the Act that are not described in the
Offering Memorandum.

(v) Except as would not, individually or in the aggregate, have a Material
Adverse Effect (A) each of the Company and the Subsidiaries is in compliance
with and not subject to liability under applicable Environmental Laws (as
defined below), (B) each of the Company and the Subsidiaries has made all
filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all Permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Company or any of the
Subsidiaries, threatened against the Company or any of the Subsidiaries under
any Environmental Law, (D) no lien, charge, encumbrance or restriction has been
recorded under any Environmental Law with respect to any assets, facility or
property owned, operated, leased or controlled by the Company or any of the
Subsidiaries, (E) none of the Company or the Subsidiaries has received notice
that it has been identified as a potentially responsible party under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), or any comparable state law and (F) no property or facility
of the Company or any of the Subsidiaries is (i) listed or proposed for listing
on the National Priorities List under CERCLA or (ii) listed in the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or on any comparable list maintained by any
state or local governmental authority.

For purposes of this Agreement, “Environmental Laws” means the common law and
all applicable federal, state and local laws or regulations, codes, orders,
decrees, judgments or injunctions issued, promulgated, approved or entered
thereunder, relating to pollution or protection of public or employee health and
safety or the environment, including, without limitation, laws relating to
(i) emissions, discharges, releases or threatened releases of hazardous
materials into the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), (ii) the
manufacture, processing, distribution, use, generation, treatment, storage,
disposal, transport or handling of hazardous materials, and (iii) underground
and aboveground storage tanks and related piping, and emissions, discharges,
releases or threatened releases therefrom.

(w) There is no strike, labor dispute, slowdown or work stoppage with the
employees of the Company or any of the Subsidiaries that is pending or, to the
knowledge of the

 

-8-



--------------------------------------------------------------------------------

Company or any of the Subsidiaries, threatened which would, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect.

(x) Each of the Company and the Subsidiaries carries insurance in such amounts
and covering such risks as is adequate for the conduct of its business and the
value of its properties except where the failure to do so would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.

(y) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, none of the Company or the Subsidiaries has any liability for
any prohibited transaction or funding deficiency or any complete or partial
withdrawal liability with respect to any pension, profit sharing or other plan
that is subject to the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), to which the Company or any of the Subsidiaries makes or ever
has made a contribution and in which any employee of the Company or of any
Subsidiary is or has ever been a participant. With respect to such plans, the
Company and each Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA.

(z) Each of the Company and the Subsidiaries (i) makes and keeps accurate books
and records and (ii) maintains internal accounting controls that provide
reasonable assurance that (A) transactions are executed in accordance with
management’s authorization, (B) transactions are recorded as necessary to permit
preparation of its financial statements and to maintain accountability for its
assets, (C) access to its assets is permitted only in accordance with
management’s authorization, (D) the reported accountability for its assets is
compared with existing assets at reasonable intervals and (E) the interactive
data in eXtensible Business Reporting Language included in the Offering
Memorandum fairly represent the information called for in all material respects
and are prepared in accordance with the Commission’s rules and guidelines
applicable thereto. The Company and the Subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, management to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles.

(aa) The Company and the Subsidiaries maintain an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and the Subsidiaries have carried out evaluations, with
the participation of management, of the effectiveness of their disclosure
controls and procedures as required by Rule 13a-15 of the Exchange Act.

(bb) None of the Company or the Subsidiaries is, or after the issuance and sale
of the Notes as herein contemplated and the application of the net proceeds
therefrom as described in the Offering Memorandum will be, required to register
as an “investment company”

 

-9-



--------------------------------------------------------------------------------

or “promoter” or “principal underwriter” for an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder.

(cc) The Notes, the Indenture and the Registration Rights Agreement as of the
Closing Date will conform in all material respects to the descriptions thereof
in the Offering Memorandum.

(dd) No holder of securities (other than the Notes) of the Company or any
Subsidiary will be entitled to have such securities registered under the
Registration Statements required to be filed by the Company pursuant to the
Registration Rights Agreement other than as expressly permitted thereby.

(ee) Immediately after the consummation of the transactions contemplated by this
Agreement, the fair value and present fair saleable value of the assets of the
Company and the Subsidiaries (on a consolidated basis) will exceed the sum of
their stated liabilities and identified contingent liabilities; the Company and
the Subsidiaries (on a consolidated basis) are not, nor will the Company or the
Subsidiaries (on a consolidated basis) be, after giving effect to the execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby, (a) left with unreasonably small capital with
which to carry on their business as it is proposed to be conducted, (b) unable
to pay their debts (contingent or otherwise as they mature or (c) otherwise
insolvent.

(ff) None of the Company, the Subsidiaries or any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) has directly, or
through any agent (excluding any Initial Purchaser), (i) sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of any “security” (as
defined in the Act) that is or could be integrated with the sale of the Notes in
a manner that would require the registration under the Act of the Notes or
(ii) engaged in any form of general solicitation or general advertising (as
those terms are used in Regulation D under the Act) in connection with the
offering of the Notes or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Act. Assuming (a) the accuracy of the
representations and warranties of the Initial Purchasers in Section 8 hereof and
(b) due performance of the covenants and agreement of the Initial Purchasers set
forth in this Agreement, it is not necessary in connection with the offer, sale
and delivery of the Notes to the Initial Purchasers in the manner contemplated
by this Agreement to register any of the Notes under the Act or, until such time
as the Exchange Securities are issued pursuant to an effective Registration
Statement, to qualify the Indenture under the TIA.

(gg) No securities of the Company or any Subsidiary are of the same class
(within the meaning of Rule 144A under the Act) as the Notes and listed on a
national securities exchange registered under Section 6 of the Exchange Act, or
quoted in a U.S. automated inter-dealer quotation system.

(hh) As of the date hereof, none of the Company or the Subsidiaries has taken,
nor will any of them take, directly or indirectly, any action designed to, or
that might be reasonably expected to, cause or result in stabilization or
manipulation of the price of the Notes.

 

-10-



--------------------------------------------------------------------------------

(ii) None of the Company, the Subsidiaries, any of their respective Affiliates
(as defined in Rule 501(b) of Regulation D under the Act) or any person acting
on its or their behalf (other than the Initial Purchasers) has engaged in any
directed selling efforts (as that term is defined in Regulation S under the Act
(“Regulation S”)) with respect to the Notes; the Company, the Subsidiaries and
their respective Affiliates and any person acting on its or their behalf (other
than the Initial Purchasers) have complied with the offering restrictions
requirement of Regulation S.

(jj) Except as will be disclosed in the Offering Memorandum, there are no
business relationships or related party transactions required to be disclosed
therein by Item 404 of Regulation S-K of the Commission and each business
relationship or related party transaction described therein is in all material
respects a fair and accurate description of the relationships and transactions
so described.

(kk) Neither the Company nor any of the Subsidiaries, nor to the best knowledge
of the Company and each of the Guarantors, any director, officer, agent,
employee, Affiliate or other person associated with or acting on behalf of the
Company or any of the Subsidiaries: (i) has used any funds for any unlawful
contribution, gift, property, entertainment or other unlawful expense related to
political activity; (ii) has made or taken any action to further or facilitate
any offer, payment, gift, promise to pay, or any offer, gift or promise of
anything else of value, directly or indirectly, to any person knowing that all
or a portion of the payment will be offered, given or promised to anyone to
improperly influence official action, to obtain or retain business for the
Company or its Subsidiaries, or to secure an improper advantage for the Company
or its Subsidiaries; (iii) has made, offered or taken any act in furtherance of
any bribe, unlawful rebate, payoff, influence payment, property, gift, kickback
or other unlawful payment; or (iv) is aware of or has taken any action, directly
or indirectly, that would result in a violation of any provision of the Bribery
Act 2010 of the United Kingdom, the OECD Convention on Bribery of Foreign Public
Officials in International Business Transactions, the Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations there under, which apply
to the Company or its Subsidiaries. The Company, the Subsidiaries and their
Affiliates have each conducted their businesses in compliance with all
applicable anti-bribery and anti-corruption laws and/or regulations and have
instituted and maintain policies and procedures reasonably designed to promote
and ensure continued compliance with all applicable anti-bribery and
anti-corruption laws and with the representation and warranty contained herein.
The Company, the Subsidiaries and their Affiliates will not, directly or
indirectly, use the proceeds of the offering and sale of the Notes or lend,
contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
financial or facilitating any activity that would violate the laws and
regulations as referred to in section (iv) above.

(ll) The operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including without limitation, those of Title 18 U.S.
Code section 1956 and 1957, the Bank Secrecy Act of 1970, otherwise known as the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all jurisdictions where the Company or any of its
Subsidiaries conducts business, the rules and regulations thereunder, and any
related or similar rules, regulations or guidelines issued, administered or
enforced

 

-11-



--------------------------------------------------------------------------------

by any governmental agency having jurisdiction over the Company or any of the
Subsidiaries, and any international anti-money laundering guidelines, principles
or procedures issued by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, and any Executive Order, directive, or
regulation pursuant to the authority or to the enforcement of any of the
foregoing, or any orders or licenses issued thereunder (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of the Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company, threatened.

(mm) Neither the Company nor any of the Subsidiaries nor any director or officer
of the Company or any of the Subsidiaries, nor, to the Company’s knowledge, any
agent, Affiliate, or employee of the Company or any of the Subsidiaries, or any
other person associated with or acting on behalf of the Company or any of the
Subsidiaries, or benefiting in any capacity in connection with this Agreement,
is currently the subject or the target of any sanctions administered or imposed
by the U.S. Government (including, without limitation, the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”), the U.S. Department of
Commerce, or the U.S. Department of State, the United Nations Security Council,
the European Union, Her Majesty’s Treasury or any similar sanctions imposed by
any governmental body to which the Company or any of its Subsidiaries is subject
(collectively, “Sanctions”)), nor is owned or controlled by an individual or
entity that is currently the subject or target of any Sanctions, nor is located,
organized or resident in a country or territory that is the subject of Sanctions
(a “Sanctioned Country”) (including, without limitation, Burma (Myanmar),
Crimea, Cuba, Iran, North Korea, Sudan and Syria); nor is designated as a
‘specially designated national’ or a ‘blocked person’ by the U.S. Government.
Neither the Company nor its Subsidiaries have engaged in during the past five
years, are not now engaged in, and will not engage in, any dealings or
transactions with any person that at the time of the dealing or transaction is
or was the subject or the target of Sanctions or with any Sanctioned Country,
except to the extent authorized by OFAC; and the Company will not directly or
indirectly use the proceeds of the offering of the Securities hereunder, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person, or in any country or territory, that,
at the time of such funding or facilitating, is the subject or target of
Sanctions; (ii) to fund or facilitate any activities of or business in any
Sanctioned Country in violation of Sanctions or (iii) in any other manner that
will result in a Sanctions violation by any person (including any person
participating in the transaction, whether as an initial purchaser, underwriter,
advisor, investor or otherwise).

Any certificate signed by any officer of the Company or any Subsidiary Guarantor
and delivered to any Initial Purchaser or to counsel for the Initial Purchasers
shall be deemed a joint and several representation and warranty by the Company
and each of the Subsidiary Guarantors to each Initial Purchaser as to the
matters covered thereby.

Section 3. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and

 

-12-



--------------------------------------------------------------------------------

conditions herein set forth, the Company agrees to issue and sell to the Initial
Purchasers, and the Initial Purchasers, acting severally and not jointly, agree
to purchase, the Notes in the respective amounts set forth on Schedule II
attached hereto from the Company at 98.50% of their principal amount (i.e., a
discount of $3,750,000). One or more certificates in global form for the Notes
that the Initial Purchasers have agreed to purchase hereunder, and in such
denomination or denominations and registered in such name or names as the
Initial Purchasers request upon notice to the Company at least 36 hours prior to
the Closing Date, shall be delivered by or on behalf of the Company to the
Initial Purchasers, against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer (same day funds), to such account
or accounts as the Company shall specify prior to the Closing Date, or by such
means as the parties hereto shall agree prior to the Closing Date. Such delivery
of and payment for the Notes shall be made at the offices of Cahill Gordon &
Reindel LLP at 9:00 a.m., New York time, on May 9, 2015, or at such other place,
time or date as the Initial Purchasers, on the one hand, and the Company, on the
other hand, may agree upon, such time and date of delivery against payment being
herein referred to as the “Closing Date.” The Company will make such certificate
or certificates for the Notes available for checking and packaging by the
Initial Purchasers at the offices of Deutsche Bank Securities Inc. in New York,
New York, or at such other place as Deutsche Bank Securities Inc. may designate,
at least 24 hours prior to the Closing Date.

Section 4. Offering by the Initial Purchasers. The Initial Purchasers propose to
make an offering of the Notes at the price and upon the terms set forth in the
Pricing Disclosure Package and the Final Memorandum as soon as practicable after
this Agreement is entered into and as in the judgment of the Initial Purchasers
is advisable.

Section 5. Covenants of the Company and the Subsidiary Guarantors. The Company
and the Subsidiary Guarantors, jointly and severally, covenant and agree with
each of the Initial Purchasers as follows:

(a) Until the later of (i) the completion of the distribution of the Notes by
the Initial Purchasers (as determined by the Initial Purchasers) and (ii) the
Closing Date, the Company will not amend or supplement the Pricing Disclosure
Package and the Final Memorandum or otherwise distribute or refer to any written
communication (as defined under Rule 405 of the Act) that constitutes an offer
to sell or a solicitation of an offer to buy the Notes (other than the Pricing
Disclosure Package, the Recorded Road Show and the Final Memorandum) or file any
report with the Commission under the Exchange Act unless the Initial Purchasers
shall previously have been advised and furnished a copy for a reasonable period
of time prior to the proposed amendment, supplement or report and as to which
the Initial Purchasers shall have given their consent, which consent shall not
be unreasonably withheld. The Company will promptly, upon the reasonable request
of the Initial Purchasers or counsel for the Initial Purchasers, make any
amendments or supplements to the Pricing Disclosure Package and the Final
Memorandum that may be necessary or advisable in connection with the resale of
the Notes by the Initial Purchasers.

(b) The Company and the Subsidiary Guarantors will cooperate with the Initial
Purchasers in arranging for the qualification of the Notes for offering and sale
under the securities or “Blue Sky” laws of such jurisdictions as the Initial
Purchasers may designate and will continue such qualifications in effect for as
long as may be necessary to complete the resale of the Notes; provided, however,
that in connection therewith, neither the Company nor the Subsidiary Guarantors
shall be required to qualify as a foreign corporation or to execute a general

 

-13-



--------------------------------------------------------------------------------

consent to service of process in any jurisdiction or subject itself to taxation
in excess of a nominal dollar amount in any such jurisdiction where it is not
then so subject.

(c) (1) If, at any time prior to the completion of the sale by the Initial
Purchasers of the Notes or the Private Exchange Notes, any event occurs or
information becomes known as a result of which the Pricing Disclosure Package
and the Final Memorandum as then amended or supplemented would include any
untrue statement of a material fact, or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, or if for any other reason it is necessary at
any time to amend or supplement the Pricing Disclosure Package and the Final
Memorandum to comply with applicable law, the Company will promptly notify the
Initial Purchasers thereof and will prepare, at the expense of the Company, an
amendment or supplement to the Pricing Disclosure Package and the Final
Memorandum that corrects such statement or omission or effects such compliance
and (2) if at any time prior to the Closing Date (i) any event shall occur or
condition shall exist as a result of which the Pricing Disclosure Package as
then amended or supplemented would include any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or any Issuer Written Communication would conflict with the
Pricing Disclosure Package as then amended or supplemented, or (ii) it is
necessary to amend or supplement any of the Pricing Disclosure Package so that
any of the Pricing Disclosure Package or any Issuer Written Communication will
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (a) above, furnish to
the Initial Purchasers such amendments or supplements to the Pricing Disclosure
Package or any Issuer Written Communication (it being understood that any such
amendments or supplements may take the form of an amended or supplemented Final
Memorandum) as may be necessary so that the statements in the Pricing Disclosure
Package as so amended or supplemented will not, in light of the circumstances
under which they were made, be misleading or so that any Issuer Written
Communication will not conflict with the Pricing Disclosure Package or so that
the Pricing Disclosure Package or any Issuer Written Communication as so amended
or supplemented will comply with law.

(d) The Company will, without charge, provide to the Initial Purchasers and to
counsel for the Initial Purchasers as many copies of the Pricing Disclosure
Package, any Issuer Written Communication and the Final Memorandum or any
amendment or supplement thereto as the Initial Purchasers may reasonably
request.

(e) The Company will apply the net proceeds from the sale of the Notes as set
forth under “Use of Proceeds” in the Pricing Disclosure Package and the Final
Memorandum.

(f) For two years following the offering of the Notes, the Company will furnish
to the Initial Purchasers copies of all reports and other communications
(financial or otherwise) furnished by the Company to the Trustee or to the
holders of the Notes and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Company and the Subsidiary
Guarantors with the Commission or any national securities exchange on which any
class of securities of the Company may be listed.

(g) Prior to the Closing Date, the Company will furnish to the Initial
Purchasers, as soon as they have been prepared, a copy of any unaudited interim
financial statements of

 

-14-



--------------------------------------------------------------------------------

the Company and the Subsidiary Guarantors for any period subsequent to the
period covered by the most recent financial statements appearing in the Pricing
Disclosure Package and the Final Memorandum.

(h) None of the Company or any of its Affiliates will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any “security” (as
defined in the Act) that could be integrated with the sale of the Notes in a
manner which would require the registration under the Act of the Notes.

(i) The Company will not, and will not permit any of the Subsidiaries or their
respective Affiliates or persons acting on their behalf to, engage in any form
of general solicitation or general advertising (as those terms are used in
Regulation D under the Act) or in any directed selling efforts (as such term is
defined in the Securities Act) in connection with the offering of the Notes or
in any manner involving a public offering within the meaning of Section 4(a)(2)
of the Act.

(j) For so long as any of the Notes remain outstanding, the Company will make
available at its expense, upon request, to any holder of such Notes and any
prospective purchasers thereof the information specified in Rule 144A(d)(4)
under the Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.

(k) The Company will use its reasonable efforts to permit the Notes to be
eligible for clearance and settlement through The Depository Trust Company.

(l) During the period beginning on the date hereof and continuing to the date
that is 180 days after the Closing Date, without the prior written consent of
Deutsche Bank Securities Inc., the Company will not offer, sell, contract to
sell or otherwise dispose of, except as provided hereunder, any securities of
the Company (or guaranteed by the Company) that are substantially similar to the
Notes.

(m) In connection with Notes offered and sold in an off-shore transaction (as
defined in Regulation S) the Company will not authorize the Trustee to register
any transfer of such Notes not made in accordance with the provisions of
Regulation S and will not, except in accordance with the provisions of
Regulation S, if applicable, issue any such Notes in the form of definitive
securities.

(n) The Company will not, and will not permit any of its Affiliates to, engage
in any directed selling efforts (as that term is defined in Regulation S) with
respect to the Notes.

(o) During the period from the Closing Date until one year after the Closing
Date, without the prior written consent of the Initial Purchasers, the Company
will not, and will not permit any of its affiliates (as defined in Rule 144
under the Securities Act) to, resell any of the Notes that have been reacquired
by them, except for Notes purchased by the Company and the Subsidiary Guarantors
or any of their affiliates and resold in a transaction registered under the
Securities Act.

Section 6. Expenses. The Company and the Subsidiary Guarantors, jointly and
severally, agree to pay all costs and expenses incident to the performance of
their obligations under

 

-15-



--------------------------------------------------------------------------------

this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated pursuant to Section 12 hereof,
including all costs and expenses incident to (i) the printing, word processing
or other production of documents with respect to the transactions contemplated
hereby, including any costs of printing the Pricing Disclosure Package and the
Final Memorandum and any amendment or supplement thereto, and any “Blue Sky”
memoranda, (ii) all arrangements relating to the delivery to the Initial
Purchasers of copies of the foregoing documents, (iii) the fees and
disbursements of the counsel, the accountants and any other experts or advisors
retained by the Company and the Subsidiary Guarantors, (iv) preparation
(including printing), issuance and delivery to the Initial Purchasers of the
Notes, (v) the qualification of the Notes under state securities and “Blue Sky”
laws, including filing fees and fees and disbursements of counsel for the
Initial Purchasers relating thereto and in connection with the preparation of
any “Blue Sky” memoranda and any supplements thereto, not to exceed $15,000 in
the aggregate, (vi) expenses in connection with the “roadshow” and any other
meetings with prospective investors in the Notes; provided, however, that the
Initial Purchasers shall pay one-half of the cost of any chartered aircraft,
(vii) fees and expenses of the Trustee including fees and expenses of counsel
for the Trustee, (viii) any fees charged by investment rating agencies for the
rating of the Notes, (ix) the cost of any advertising approved by the Initial
Purchasers and the Company in connection with the Notes, (x) any stamp or
transfer taxes in connection with the original issuance and sale of the Notes
and (xi) all other costs and expenses incident to the performance by the Company
and the Subsidiary Guarantors of their respective obligations hereunder. If the
sale of the Notes provided for herein is not consummated because any condition
to the obligations of the Initial Purchasers set forth in Section 7 hereof is
not satisfied, because this Agreement is terminated or because of any failure,
refusal or inability on the part of the Company and the Subsidiary Guarantors to
perform all obligations and satisfy all conditions on their part to be performed
or satisfied hereunder (other than pursuant to clauses (ii)(B), (iii) or (iv) of
Section 12(a) hereof or solely by reason of a default by the Initial Purchasers
of their obligations hereunder after all conditions hereunder have been
satisfied in accordance herewith), the Company and the Subsidiary Guarantors
jointly and severally agree to promptly reimburse the Initial Purchasers upon
demand for all out-of-pocket expenses (including reasonable fees, disbursements
and charges of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers)
that shall have been reasonably incurred by the Initial Purchasers in connection
with the proposed purchase and sale of the Notes.

Section 7. Conditions of the Initial Purchasers’ Obligations. The obligation of
the Initial Purchasers to purchase and pay for the Notes shall, in their sole
discretion, be subject to the satisfaction or waiver of the following conditions
on or prior to the Closing Date:

(a) On the Closing Date, the Initial Purchasers shall have received the opinion,
dated as of the Closing Date and addressed to the Initial Purchasers, of DLA
Piper LLP (US), counsel for the Company, in form and substance reasonably
satisfactory to counsel for the Initial Purchasers, to the effect that:

(i) Each of the Company and the Subsidiaries is validly existing and in good
standing under the laws of its respective jurisdiction of organization and has
all requisite corporate power and authority to own or lease its properties and
to conduct its business as described in the Pricing Disclosure Package and the
Final Memorandum.

(ii) The Company has the authorized, issued and outstanding capitalization as
set forth in the Pricing Disclosure Package and the Final Memorandum under the

 

-16-



--------------------------------------------------------------------------------

caption “Capitalization”, as of the date stated under the caption; to the
knowledge of such counsel, all of the outstanding shares of capital stock or
ownership interests of the Company and the Subsidiaries have been duly
authorized and validly issued, are fully paid and nonassessable and were not
issued in violation of any preemptive rights or similar rights; to the knowledge
of such counsel, all of the outstanding shares of capital stock or ownership
interests of the Subsidiaries are owned, directly or indirectly, by the Company,
free and clear of all perfected security interests (other than securing
indebtedness under the senior credit facility (or its predecessor)) and, to the
knowledge of such counsel, free and clear of all other liens, encumbrances,
equities and claims or restrictions on transferability (other than those imposed
by the Act and the securities or “Blue Sky” laws of certain jurisdictions) or
voting.

(iii) Except as set forth in the Pricing Disclosure Package and the Final
Memorandum or in any filing by the Company with the Commission and to the
knowledge of such counsel (A) no options, warrants or other rights to purchase
from the Company or any Subsidiary shares of capital stock or ownership
interests in the Company or any Subsidiary are outstanding, (B) no agreements or
other obligations to issue, or other rights to convert any obligation into, or
exchange any securities for, shares of capital stock or ownership interests in
the Company or any Subsidiary are outstanding and (C) no holder of securities of
the Company or any Subsidiary is entitled to have such securities registered
under a registration statement filed by the Company pursuant to the Registration
Rights Agreement.

(iv) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform each of its obligations under the
Indenture, the Notes, the Guarantees, the Exchange Securities and the Private
Exchange Notes; the Indenture meets the requirements for qualification under the
TIA; the Indenture has been duly and validly authorized by each of the Company
and the Subsidiary Guarantors and, when duly executed and delivered by each of
the Company and the Subsidiary Guarantors (assuming the due authorization,
execution and delivery thereof by the Trustee), will constitute the valid and
legally binding agreement of each of the Company and the Subsidiary Guarantors,
enforceable against each of the Company and the Subsidiary Guarantors in
accordance with its terms, except that the enforcement thereof may be subject to
the Enforceability Exceptions.

(v) The Notes are in the form contemplated by the Indenture. The Notes have each
been duly and validly authorized by the Company and, when duly executed and
delivered by the Company and paid for by the Initial Purchasers in accordance
with the terms of this Agreement (assuming the due authorization, execution and
delivery of the Indenture by the Trustee and due authentication and delivery of
the Notes by the Trustee in accordance with the Indenture), the Notes will
constitute the valid and legally binding obligations of the Company, entitled to
the benefits of the Indenture, and enforceable against the Company in accordance
with their terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

(vi) The Exchange Notes and the Private Exchange Notes have been duly and
validly authorized by the Company and, when the Exchange Notes and the Private

 

-17-



--------------------------------------------------------------------------------

Exchange Notes are duly executed and delivered by the Company in accordance with
the terms of the Registration Rights Agreement and the Indenture (assuming the
due authorization, execution and delivery of the Indenture by the Trustee and
due authentication and delivery of the Exchange Notes and the Private Exchange
Notes by the Trustee in accordance with the Indenture), the Exchange Notes and
the Private Exchange Notes will constitute the valid and legally binding
obligations of the Company, entitled to the benefits of the Indenture, and
enforceable against the Company in accordance with their terms, except that the
enforcement thereof may be subject to the Enforceability Exceptions.

(vii) The Guarantees and the guarantees of the Exchange Notes and the Private
Exchange Notes have been duly and validly authorized by each Subsidiary
Guarantor and, when executed by each of the Subsidiary Guarantors and when the
Notes are duly executed and delivered against payment therefor and are
authenticated by the Trustee in accordance with the provisions of the Indenture,
such Guarantees and such guarantees of the Exchange Notes and the Private
Exchange Notes will have been duly executed, issued and delivered and will
constitute valid and legally binding obligations of each Subsidiary Guarantor,
entitled to the benefits of the Indenture and enforceable against the Subsidiary
Guarantors in accordance with their terms, except that the enforcement thereof
may be subject to the Enforceability Exceptions.

(viii) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform its obligations under the
Registration Rights Agreement; the Registration Rights Agreement has been duly
and validly authorized by each of the Company and the Subsidiary Guarantors and,
when duly executed and delivered by each of the Company and the Subsidiary
Guarantors (assuming due authorization, execution and delivery thereof by the
Initial Purchasers), will constitute the valid and legally binding agreement of
each of the Company and the Subsidiary Guarantors, enforceable against each of
the Company and the Subsidiary Guarantors in accordance with its terms, except
that (A) the enforcement thereof may be subject to the Enforceability Exceptions
and (B) any rights to indemnity or contribution thereunder may be limited by
federal and state securities laws and public policy considerations.

(ix) Each of the Company and the Subsidiary Guarantors has all requisite
corporate, partnership, limited liability company or other organizational power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby; this Agreement
and the consummation by the Company and each of the Subsidiaries of the
transactions contemplated hereby have been duly and validly authorized by the
Company and each of the Subsidiary Guarantors. This Agreement has been duly
executed and delivered by the Company and each of the Subsidiary Guarantors.

(x) The Indenture, the Notes, the Guarantees and the Registration Rights
Agreement conform in all material respects to the descriptions thereof contained
in the Pricing Disclosure Package and the Final Memorandum.

 

-18-



--------------------------------------------------------------------------------

(xi) The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Certain United States Federal Income Tax
Considerations” fairly present and summarize, in all material respects, the
matters referred to therein.

(xii) None of the Company or the Subsidiaries is (i) to the knowledge of such
counsel, in violation of its certificate of incorporation or bylaws (or similar
organizational document) or (ii) to the knowledge of such counsel, in breach or
default under (nor has any event occurred that, with notice or passage of time
or both, would constitute a default under) or in violation of any of the terms
or provisions of any Contract filed as an exhibit to the Company’s Form 10-K for
the year ended December 31, 2015, except for any such breach, default, violation
or event which would not, individually or in the aggregate, have a Material
Adverse Effect.

(xiii) The execution, delivery and performance of this Agreement, the Indenture
and the Registration Rights Agreement and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and
sale of the Notes to the Initial Purchasers) will not conflict with or
constitute or result in a breach of or a default under (nor has any event
occurred that, with notice or passage of time or both would constitute a default
under or violation of) any of (i) the terms or provisions of any Contract filed
as an exhibit to the Company’s Form 10-K for the year ended December 31, 2015
(assuming the application of proceeds from the issuance and sale of the Notes as
described in the Pricing Disclosure Package and the Final Memorandum), except
for any such conflict, breach, violation, default or event that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) the certificate of incorporation or bylaws (or similar
organizational document) of the Company or any of the Subsidiaries, or (iii) to
such counsel’s knowledge (assuming compliance with all applicable state
securities or “Blue Sky” laws and assuming the accuracy of the representations
and warranties of the Initial Purchasers in Section 8 of this Agreement) any
statute, judgment, decree, order, rule or regulation in the States of Arizona,
California, Delaware, New York or Texas known to such counsel to be applicable
to the Company or any of the Subsidiaries or any of their respective properties
or assets, except for any such conflict, breach or violation that would not,
individually or in the aggregate, have a Material Adverse Effect.

(xiv) Except for those consents as to which the failure to obtain would not,
individually or in the aggregate, have a Material Adverse Effect on the
consummation of the transactions contemplated hereby, no consent, approval,
authorization or order of any U.S. federal, Arizona, California, Delaware, New
York or Texas governmental authority is required for the issuance and sale by
the Company of the Notes to the Initial Purchasers or the consummation by the
Company of the other transactions contemplated hereby, except such as may be
required under Blue Sky laws, as to which such counsel need express no opinion,
and those which have previously been obtained.

(xv) To the knowledge of such counsel, there are no legal or governmental
proceedings involving or affecting the Company or the Subsidiaries or any of
their respective properties or assets that would be required to be described in
a prospectus

 

-19-



--------------------------------------------------------------------------------

pursuant to the Act that are not described in the Pricing Disclosure Package and
the Final Memorandum, nor are there, to the knowledge of such counsel, any
material contracts or other documents that would be required to be described in
a prospectus pursuant to the Act that are not described in the Pricing
Disclosure Package and the Final Memorandum.

(xvi) None of the Company or the Subsidiaries is, or immediately after the sale
of the Notes and Guarantees and the application of the proceeds from such sale
(as described in the Pricing Disclosure Package and the Final Memorandum under
the caption “Use of Proceeds”) will be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.

(xvii) No registration under the Act of the Notes and Guarantees is required in
connection with the sale of the Notes and Guarantees to the Initial Purchasers
as contemplated by this Agreement and the Pricing Disclosure Package and the
Final Memorandum or in connection with the initial resale of the Notes by the
Initial Purchasers in accordance with Section 8 of this Agreement, and prior to
the commencement of the Exchange Offer (as defined in the Registration Rights
Agreement) or the effectiveness of the Shelf Registration Statement (as defined
in the Registration Rights Agreement), the Indenture is not required to be
qualified under the TIA, in each case assuming (i)(A) that the purchasers who
buy such Notes in the initial resale thereof are reasonably believed to be
qualified institutional buyers as defined in Rule 144A promulgated under the Act
(“QIBs”) or (B) that the offer or sale of the Notes is made in compliance with
Regulation S, (ii) the accuracy of the Initial Purchasers’ representations in
Section 8 and (iii) the due performance by the Initial Purchasers of the
agreements set forth in Section 8 hereof.

(xviii) Neither the consummation of the transactions contemplated by this
Agreement nor the sale, issuance, execution or delivery of the Notes will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System.

At the time the foregoing opinion is delivered, DLA Piper LLP (US) shall
additionally state that it has participated in conferences with officers and
other representatives of the Company, representatives of the independent public
accountants for the Company, representatives of the Initial Purchasers and
counsel for the Initial Purchasers, at which conferences the contents of the
Pricing Disclosure Package and the Final Memorandum and related matters were
discussed, and, although it has not independently verified and is not passing
upon and assumes no responsibility for the accuracy, completeness or fairness of
the statements contained in the Pricing Disclosure Package or the Final
Memorandum (except to the extent specified in subsection 7(a)(x) and 7(a)(xi)),
no facts have come to its attention which lead it to believe that the Pricing
Disclosure Package, as of the Time of Execution or at the Closing Date, or that
the Final Memorandum, as of its date or at the Closing Date, contained an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements contained therein, in light of the circumstances under which
they were made, not misleading (it being understood that such firm need express
no opinion with respect to the financial statements and related notes thereto
and the other financial and accounting data derived from the Company’s books and
records included or incorporated by reference in the Pricing Disclosure Package
or the Final Memorandum). The opinion of DLA Piper LLP (US) described in

 

-20-



--------------------------------------------------------------------------------

this Section shall be rendered to the Initial Purchasers at the request of the
Company and shall so state therein. Such counsel may also state that, insofar as
such opinion involves factual matters, they have relied, to the extent they deem
proper, upon the representations and warranties of the Initial Purchasers and
the Company contained in this Agreement, certificates of officers of the Company
and any of the Subsidiaries and certificates of public officials.

(b) On the Closing Date, the Initial Purchasers shall have received the opinion,
in form and substance satisfactory to the Initial Purchasers, dated as of the
Closing Date and addressed to the Initial Purchasers, of Cahill Gordon & Reindel
LLP, counsel for the Initial Purchasers, with respect to certain legal matters
relating to this Agreement and such other related matters as the Initial
Purchasers may reasonably require. In rendering such opinion, Cahill Gordon &
Reindel LLP shall have received and may rely upon such certificates and other
documents and information as it may reasonably request to pass upon such
matters.

(c) The Initial Purchasers shall have received from each of KPMG a comfort
letter dated the date hereof, in form and substance reasonably satisfactory to
counsel for the Initial Purchasers with respect to financial information
included or incorporated by reference in the Pricing Disclosure Package. On the
Closing Date, the Initial Purchasers shall have received from KPMG a comfort
letter dated the Closing Date, in form and substance satisfactory to counsel for
the Initial Purchasers, which shall refer to the comfort letter dated the date
hereof and reaffirm or update as of a more recent date, the information stated
in the comfort letter dated the date hereof and similarly address the audited
and any unaudited financial information in the Final Memorandum.

(d) The representations and warranties of the Company and the Subsidiary
Guarantors contained in this Agreement shall be true and correct on and as of
the Time of Execution and on and as of the Closing Date as if made on and as of
the Closing Date; the statements of the Company’s officers made pursuant to any
certificate delivered in accordance with the provisions hereof shall be true and
correct in all material respects on and as of the date made and on and as of the
Closing Date; the Company shall have performed all covenants and agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and, except as described in the Pricing Disclosure
Package and the Final Memorandum (exclusive of any amendment or supplement
thereto after the date hereof), subsequent to the date of the most recent
financial statements in such Pricing Disclosure Package and the Final
Memorandum, there shall have been no event or development, and no information
shall have become known, that, individually or in the aggregate, has or would be
reasonably likely to have a Material Adverse Effect.

(e) The sale of the Notes hereunder shall not be enjoined (temporarily or
permanently) on the Closing Date.

(f) Subsequent to the date of the most recent financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), none of the Company or any of the Subsidiaries shall have sustained any
loss or interference with respect to its business or properties from fire,
flood, hurricane, accident or other calamity, whether or not covered by
insurance, or from any strike, labor dispute, slowdown or work stoppage or from
any legal or

 

-21-



--------------------------------------------------------------------------------

governmental proceeding, order or decree, which loss or interference,
individually or in the aggregate, has or would be reasonably likely to have a
Material Adverse Effect.

(g) The Initial Purchasers shall have received a certificate from each of the
Company and the Subsidiary Guarantors, dated the Closing Date, signed by two
authorized officers on behalf of the Company or the Subsidiary Guarantors by
their respective Chairman of the Board, President or any Senior Vice President
and the Chief Financial Officer, to the effect that, to such officer’s
knowledge:

(i) the representations and warranties of the Company and the Subsidiary
Guarantors contained in this Agreement are true and correct on and as of the
Time of Execution and on and as of the Closing Date, and the Company and the
Guarantors have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date;

(ii) at the Closing Date, since the date hereof or since the date of the most
recent financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Final Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), no event or development has occurred,
and no information has become known, that, individually or in the aggregate, has
or would be reasonably likely to have a Material Adverse Effect; and

(iii) the sale of the Notes hereunder has not been enjoined (temporarily or
permanently).

(h) On the Closing Date, the Initial Purchasers shall have received the
Registration Rights Agreement executed by the Company and the Subsidiary
Guarantors.

(i) The Notes shall be eligible for clearance and settlement through The
Depository Trust Company.

On or before the Closing Date, the Initial Purchasers and counsel for the
Initial Purchasers shall have received such further documents, opinions,
certificates, letters and schedules or instruments relating to the business,
corporate, legal and financial affairs of the Company and the Subsidiaries as
they shall have heretofore reasonably requested from the Company.

All such documents, opinions, certificates, letters, schedules or instruments
delivered pursuant to this Agreement will comply with the provisions hereof only
if they are reasonably satisfactory in all material respects to the Initial
Purchasers and counsel for the Initial Purchasers. Each of the Company and the
Subsidiary Guarantors shall furnish to the Initial Purchasers such conformed
copies of such documents, opinions, certificates, letters, schedules and
instruments in such quantities as the Initial Purchasers shall reasonably
request.

Section 8. Offering of Notes; Restrictions on Transfer. (a) Each of the Initial
Purchasers agrees with the Company (as to itself and its respective Affiliates)
that (i) neither it nor its Affiliates has nor will they solicit offers for, or
offer or sell, the Notes by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Act) or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Act; and (ii) neither it nor its

 

-22-



--------------------------------------------------------------------------------

Affiliates has nor will they solicit offers for the Notes only from, and will
offer the Notes only to, (A) in the case of offers inside the United States,
persons whom the Initial Purchasers reasonably believe to be QIBs in
transactions under Rule 144A and (B) in the case of offers outside the United
States, to persons other than U.S. persons in compliance with Regulation S
(“non-U.S. purchasers,” which term shall include dealers or other professional
fiduciaries in the United States acting on a discretionary basis for non-U.S.
beneficial owners (other than an estate or trust)).

(b) Each of the Initial Purchasers represents and warrants (as to itself and its
respective Affiliates) with respect to offers and sales of securities by it
outside the United States that (i) it, its Affiliates and persons acting on its
or their behalf has and will comply with all applicable laws and regulations in
each jurisdiction in which it acquires, offers, sells or delivers Notes or has
in its possession or distributes any Memorandum or any such other material, in
all cases at its own expense; (ii) the Notes have not been and will not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except in accordance with Regulation S under the Act or
pursuant to an exemption from the registration requirements of the Act; and
(iii) it has offered the Notes and will offer and sell the Notes (A) as part of
its distribution at any time and (B) otherwise until 40 days after the later of
the commencement of the offering and the Closing Date, only in accordance with
Rule 903 of Regulation S and, accordingly, neither it nor any persons acting on
its behalf have engaged or will engage in any directed selling efforts (within
the meaning of Regulation S) with respect to the Notes, and any such persons
have complied and will comply with the offering restrictions requirement of
Regulation S.

Terms used in this Section 8 and not defined in this Agreement have the meanings
given to them in Regulation S.

Section 9. Indemnification and Contribution. (a) The Company and the Subsidiary
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Initial Purchaser, the directors, officers, employees, affiliates and agents of
each Initial Purchaser and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act against any losses, claims, damages or liabilities to which any
Initial Purchaser, such director, officer, employees, affiliate, agent or such
controlling person may become subject under the Act, the Exchange Act or
otherwise, insofar as any such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon the following:

(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package, any Issuer Written Communication or
Final Memorandum or any amendment or supplement thereto; or

(ii) the omission or alleged omission to state, in the Pricing Disclosure
Package, any Issuer Written Communication or Final Memorandum or any amendment
or supplement thereto, a material fact necessary to make the statements therein
not misleading;

and will reimburse, as incurred, the Initial Purchasers and each such director,
officer, employees, affiliate and agent or controlling person for any legal or
other expenses incurred by the Initial Purchasers or such controlling person in
connection with investigating, defending against or appearing as a third-party
witness in connection with any such loss, claim, damage, liability or action;
provided, however, that the Company and the Subsidiary Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon any untrue statement or

 

-23-



--------------------------------------------------------------------------------

alleged untrue statement or omission or alleged omission made in the Pricing
Disclosure Package or the Final Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with written information concerning
the Initial Purchasers furnished to the Company by the Initial Purchasers
through Deutsche Bank Securities Inc. specifically for use therein as set forth
in Section 13. The indemnity provided for in this Section 9 will be in addition
to any liability that the Company and the Subsidiary Guarantors may otherwise
have to the indemnified parties. Neither the Company nor the Subsidiary
Guarantors shall be liable under this Section 9 for any settlement of any claim
or action effected without its prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.

(b) Each Initial Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Subsidiary Guarantors, their respective
directors, officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act against any
losses, claims, damages or liabilities to which the Company or any such
director, officer or controlling person may become subject under the Act, the
Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in the Pricing Disclosure Package or the Final Memorandum or any
amendment or supplement thereto, or (ii) the omission or the alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning such
Initial Purchaser furnished to the Company by such Initial Purchaser through
Deutsche Bank Securities Inc. specifically for use therein; and subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company and the Subsidiary
Guarantors or any such director, officer or controlling person in connection
with investigating or defending against or appearing as a third-party witness in
connection with any such loss, claim, damage, liability or action in respect
thereof. The indemnity provided for in this Section 9 will be in addition to any
liability that the Initial Purchasers may otherwise have to the indemnified
parties. The Initial Purchasers shall not be liable under this Section 9 for any
settlement of any claim or action effected without their consent, which shall
not be unreasonably withheld, conditioned or delayed.

(c) Promptly after receipt by an indemnified party under this Section 9 of
notice of the commencement of any action for which such indemnified party is
entitled to indemnification under this Section 9, such indemnified party will,
if a claim in respect thereof is to be made against the indemnifying party under
this Section 9, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve it from any liability under paragraph (a) or (b) above unless and to the
extent such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraphs (a) and (b) above. In case any
such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel (including local counsel) reasonably satisfactory to such
indemnified party; provided, however, that if (i) the use of counsel (including
local counsel) chosen by the indemnifying party to represent the indemnified
party would

 

-24-



--------------------------------------------------------------------------------

present such counsel with a conflict of interest or (ii) the actual or potential
defendants in, or targets of, any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to it and/or
other indemnified parties that are different from or additional to those
available to the indemnifying party, then, in each such case, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties provided, however, in said event the
indemnifying party will not be made liable for the expense of more than one
separate counsel (in addition to any local counsel). After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses, other
than reasonable costs of investigation, subsequently incurred by such
indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
designated by the Initial Purchasers in the case of paragraph (a) of this
Section 9 or the Company and the Subsidiary Guarantors in the case of
paragraph (b) of this Section 9, representing the indemnified parties under such
paragraph (a) or paragraph (b), as the case may be, who are parties to such
action or actions) or (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party or (iii) the indemnifying party has failed to employ counsel
reasonably satisfactory to the indemnified party. All fees and expenses
reimbursed pursuant to this paragraph (c) shall be reimbursed as they are
incurred. After such notice from the indemnifying party to such indemnified
party, the indemnifying party will not be liable for the costs and expenses of
any settlement of such action effected by such indemnified party without the
prior written consent of the indemnifying party (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such indemnified party
waived in writing its rights under this Section 9, in which case the indemnified
party may effect such a settlement without such consent. No indemnifying party
shall, without the prior written consent of the indemnified party (which consent
shall not be unreasonably withheld), effect any settlement or compromise of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party, or indemnity could have been sought hereunder by any
indemnified party, unless such settlement (A) includes an unconditional written
release of the indemnified party, in form and substance reasonably satisfactory
to the indemnified party, from all liability on claims that are the subject
matter of such proceeding and (B) does not include any statement as to an
admission of fault, culpability or failure to act by or on behalf of any
indemnified party.

(d) In circumstances in which the indemnity agreement provided for in the
preceding paragraphs of this Section 9 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof), each indemnifying party, in order
to provide for just and equitable contribution, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or

 

-25-



--------------------------------------------------------------------------------

liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect (i) the relative benefits received by the indemnifying party or
parties on the one hand and the indemnified party on the other from the offering
of the Notes or (ii) if the allocation provided by the foregoing clause (i) is
not permitted by applicable law, not only such relative benefits but also the
relative fault of the indemnifying party or parties on the one hand and the
indemnified party on the other in connection with the statements or omissions or
alleged statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Company and the Subsidiary Guarantors on the one hand and any Initial
Purchaser on the other shall be deemed to be in the same proportion as the total
proceeds from the offering (before deducting expenses) received by the Company
and the Subsidiary Guarantors bear to the total discounts and commissions
received by such Initial Purchaser. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Subsidiary Guarantors on the one hand or such Initial Purchaser on the other,
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission or alleged statement or
omission, and any other equitable considerations appropriate in the
circumstances. Each of the Company and the Subsidiary Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the first sentence of this paragraph (d).
Notwithstanding any other provision of this paragraph (d), no Initial Purchaser
shall be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact, and no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this paragraph (d), each person, if any, who
controls an Initial Purchaser (or any director, officer, employee, affiliate or
agent thereof) within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Initial
Purchasers, and each director of the Company and the Subsidiary Guarantors, each
officer of the Company and the Subsidiary Guarantors and each person, if any,
who controls the Company within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company. The Initial Purchasers’ obligations to contribute pursuant to
paragraph (d) above are several in proportion to their respective purchase
obligations hereunder and not joint.

Section 10. Survival Clause. The respective representations, warranties,
agreements, covenants, indemnities and other statements of the Company and the
Subsidiary Guarantors, their officers and the Initial Purchasers set forth in
this Agreement or made by or on behalf of them pursuant to this Agreement shall
remain in full force and effect, regardless of (i) any investigation made by or
on behalf of the Company and the Subsidiary Guarantors, any of their officers,
directors, employees, affiliates or agents, the Initial Purchasers or any
controlling person referred to in Section 9 hereof and (ii) delivery of and
payment for the Notes. The respective agreements, covenants, indemnities and
other statements set forth in Sections 6, 9, 10 and 16 hereof shall remain in
full force and effect, regardless of any termination or cancellation of this
Agreement.

 

-26-



--------------------------------------------------------------------------------

Section 11. Default of One or More of the Several Initial Purchasers. If, on the
Closing Date, any one or more of the several Initial Purchasers shall fail or
refuse to purchase Notes that it or they have agreed to purchase hereunder on
such date, and the aggregate principal amount of Notes which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Notes to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportions that the principal amount of Notes to be purchased
set forth opposite their respective names on Schedule II bears to the aggregate
principal amount of Notes set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representative with the consent of the non-defaulting Initial
Purchasers, to purchase the Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date. If, on
the Closing Date, any one or more of the Initial Purchasers shall fail or refuse
to purchase Notes and the principal amount of Notes with respect to which such
default occurs exceeds 10% of the principal amount of Notes to be purchased on
such date, and arrangements satisfactory to the Representative and the Company
for the purchase of such Notes are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions specified in Section 10 above shall at all times be
effective and shall survive such termination. In any such case either the
Representative or the Company shall have the right to postpone the Closing Date,
but in no event for longer than seven days in order that the required changes,
if any, to the Final Memorandum or any other documents or arrangements may be
effected. As used in this Agreement, the term “Initial Purchaser” shall be
deemed to include any person substituted for a defaulting Initial Purchaser
under this Section 11. Any action taken under this Section 11 shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

Section 12. Termination. (a) This Agreement may be terminated in the sole
discretion of the Initial Purchasers by notice to the Company given prior to the
Closing Date in the event that the Company shall have failed, refused or been
unable to perform all obligations and satisfy all conditions on its part to be
performed or satisfied hereunder at or prior thereto or, if at or prior to the
Closing Date,

(i) the Company or the Subsidiaries, taken as one enterprise; shall have
sustained any loss or interference with respect to its businesses or properties
from fire, flood, hurricane, accident or other calamity, whether or not covered
by insurance, or from any strike, labor dispute, slowdown or work stoppage or
any legal or governmental proceeding, which loss or interference, in the sole
judgment of the Initial Purchasers, has had or has a Material Adverse Effect, or
there shall have been, in the sole judgment of the Initial Purchasers, any event
or development that, individually or in the aggregate, has or could be
reasonably likely to have a Material Adverse Effect (including without
limitation a change in control of the Company or the Subsidiaries), except in
each case as described in the Pricing Disclosure Package and the Final
Memorandum (exclusive of any amendment or supplement thereto);

(ii) trading (A) in securities of the Company or (B) in securities generally on
the New York Stock Exchange, American Stock Exchange or the NASDAQ Global Market
shall have been suspended or materially limited or minimum or maximum prices
shall have been established on any such exchange or market;

 

-27-



--------------------------------------------------------------------------------

(iii) a banking moratorium shall have been declared by New York or United States
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States;

(iv) there shall have been (A) an outbreak or escalation of hostilities between
the United States and any foreign power, or (B) an outbreak or escalation of any
other insurrection or armed conflict involving the United States or any other
national or international calamity or emergency, or (C) any material change in
the financial markets of the United States which, in the case of (A), (B) or
(C) above and in the sole judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering or the delivery of the
Notes as contemplated by the Pricing Disclosure Package and the Final
Memorandum; or

(v) any securities of the Company shall have been downgraded by any nationally
recognized statistical rating organization registered under Section 15E of the
Exchange Act or any such organization shall have publicly announced that it has
under surveillance or review, or has changed its outlook with respect to, its
ratings of any securities of the Company (other than an announcement with
positive implications of a possible upgrading).

(b) Termination of this Agreement pursuant to this Section 12 shall be without
liability of any party to any other party except as provided in Section 10
hereof.

Section 13. Information Supplied by the Initial Purchasers. The statements set
forth in the fifth paragraph and in the sixth paragraph under the heading
“Private Placement” in the Preliminary Memorandum and the Final Memorandum (to
the extent such statements relate to the Initial Purchasers) constitute the only
information furnished by the Initial Purchasers to the Company for the purposes
of Sections 2(a) and 9 hereof.

Section 14. Notices. All communications hereunder shall be in writing and, if
sent to the Initial Purchasers, shall be mailed or delivered to Deutsche Bank
Securities Inc., 60 Wall Street, New York, New York 10005, Attention: Leveraged
Debt Capital Markets, Second Floor (fax: (212) 797-4877), with a copy to the
attention of the General Counsel, 36th Floor (fax: (212) 797-4561), with a copy
to Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005,
Attention: John A. Tripodoro; and if sent to the Company, shall be mailed or
delivered to the Company at 4646 East Van Buren, Suite 400, Phoenix, Arizona
85008, Attention: Christopher J. Miner; with a copy to DLA Piper LLP (US), 2525
East Camelback Road, Suite 1000, Phoenix, Arizona, Attention: Gregory R. Hall.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five business days after being
deposited in the mail, postage prepaid, if mailed; and one business day after
being timely delivered to a next-day air courier.

Section 15. Successors. This Agreement shall inure to the benefit of and be
binding upon the Initial Purchasers, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained; this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the indemnities
of the Company contained in Section 9 of this Agreement

 

-28-



--------------------------------------------------------------------------------

shall also be for the benefit of any person or persons who control the Initial
Purchasers (or any director, officer, employee, affiliate or agent thereof)
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
and (ii) the indemnities of the Initial Purchasers contained in Section 9 of
this Agreement shall also be for the benefit of the directors of the Company,
its officers and any person or persons who control the Company within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act. No purchaser
of Notes from the Initial Purchasers will be deemed a successor because of such
purchase.

Section 16. APPLICABLE LAW; JURISDICTION; WAIVER OF JURY TRIAL. THE VALIDITY AND
INTERPRETATION OF THIS AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN,
WITHOUT GIVING EFFECT TO ANY PROVISIONS THEREOF RELATING TO CONFLICTS OF LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Related
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.

Section 17. No Advisory or Fiduciary Responsibility. Each of the Company and the
Subsidiary Guarantors acknowledges and agrees that (i) the purchase and sale of
the Notes pursuant to this Agreement is an arm’s-length commercial transaction
between the Company and the Subsidiary Guarantors, on the one hand, and the
Initial Purchasers, on the other, (ii) in connection therewith and with the
process leading to such transaction each Initial Purchaser is acting solely as a
principal and not the agent or fiduciary of the Company and the Subsidiary
Guarantors, (iii) no Initial Purchaser has assumed an advisory or fiduciary
responsibility in favor of the Company and the Subsidiary

 

-29-



--------------------------------------------------------------------------------

Guarantors with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether such Initial Purchaser has advised or
is currently advising the Company and the Subsidiary Guarantors on other
matters) or any other obligation to the Company and the Subsidiary Guarantors
except the obligations expressly set forth in this Agreement and (iv) the
Company and the Subsidiary Guarantors have consulted their own legal and
financial advisors to the extent it deemed appropriate. The Company and the
Subsidiary Guarantors agree that they will not claim that any Initial Purchaser
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Company and the Subsidiary Guarantors, in connection with
such transaction or the process leading thereto.

Section 18. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

-30-



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
Purchase Agreement shall constitute a binding agreement between the Company and
the Initial Purchasers.

 

Very truly yours,

 

MOBILE MINI, INC.

By:   /s/ Mark E. Funk  

Name:  Mark E. Funk

Title:    Chief Financial Officer

 

EACH OF THE GUARANTORS LISTED ON SCHEDULE I HERETO By:   /s/ Mark E. Funk  

Name:  Mark E. Funk

Title:    Chief Financial Officer

 

-31-



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed

and accepted as of the date first above written.

 

DEUTSCHE BANK SECURITIES INC., as Representative of the several Initial
Purchasers

By:   /s/ Christopher Blum  

Name:  Christopher Blum

Title:    Managing Director

 

By:   /s/ Frank Fazio  

Name:  Frank Fazio

Title:    Managing Director



--------------------------------------------------------------------------------

ANNEX A

Pricing Supplement

[See Attached]



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiaries of the Company

 

Name

   Jurisdiction of
Incorporation

Mobile Storage Group, Inc.

   Delaware

Mobile Mini I, Inc.

   Arizona

Mobile Mini Dealer, Inc.

   Arizona

Mobile Mini, LLC

   California

Mobile Mini, LLC

   Delaware

A Royal Wolf Portable Storage, Inc.

   California

Mobile Mini UK Holdings Ltd.

   United Kingdom

Mobile Mini Canada ULC

   Canada

A Better Mobile Storage Company

   California

MSG Investments, Inc.

   California

Mobile Mini Finance, LLC

   Delaware

Mobile Storage UK Finance LP

   United Kingdom

MSG MMI (Texas) L.P.

   Texas

Temporary Mobile Storage, Inc.

   California

Ravenstock MSG Ltd.

   United Kingdom

Mobile Mini UK Ltd.

   United Kingdom

Mobile Storage (UK) Ltd.

   United Kingdom

Ravenstock Tam (Hire) Ltd.

   United Kingdom

Sbox Storage, LLC

   Delaware

Gulf Tanks Holdings, Inc.

   Delaware

Evergreen Tank Solutions, Inc.

   Delaware

Water Movers, Inc.

   Arizona

Water Movers Contracting, LLC

   Arizona



--------------------------------------------------------------------------------

SCHEDULE II

 

Initial Purchaser

   Principal Amount of Notes  

Deutsche Bank Securities Inc.

   $ 90,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

   $ 45,000,000   

J.P. Morgan Securities LLC

   $ 45,000,000   

Barclays Capital Inc.

   $ 27,500,000   

BNP Paribas Securities Corp.

   $ 27,500,000   

BBVA Securities Inc.

   $ 7,500,000   

Mitsubishi UFJ Securities (USA), Inc.

   $ 7,500,000      

 

 

 

Total

   $ 250,000,000      

 

 

 